Whitfield, G- I-,
delivered the opinion of the court.
The writing in this case is one of which, on its face, forgery could be predicated under our statute. It is, on its face, of apparent legal efficacy. France v. State, 83 Miss., 281, 35 South., 313. And for that reason it was unnecessary to state in the indictment any extrinsic facts. Bishop’s Directions & *155Forms, 470. The cases cited by the learned counsel for the appellee (State v. Leak, 80 N. C., 403, and Russell v. State [Fla.], 40 South., 625), are not in point. The North Carolina case was a plain case, of a simple order for the delivery of goods — of course, wholly unlike the one here. It appears from the face of the order here that it was made upon the American Express Company, a common carrier, bound to deliver the property in its charge to the consignee named. It further appears that the consignee was William Foster, and that the jug was his property — “my jug.” In Russell v. State (Fla.), 40 South., 625, “ Mr. Crutch ” was wholly unidentified. It could not possibly be known that J. L. Crutchfield was intended by “ Mr. Crutch,” and hence the necessity for alleging extrinsic facts sufficient to identify “ Mr. Crutch ” as T. L. Crutchfield.
It was not necessary to allege the intent to defraud to have been felonious. 2 Bishop’s Procedure, § 401. The amendment was properly allowed. The identity of the offense was in no wise changed, and the continuance was properly denied. There could have been no surprise.

Affirmed.